                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


MISTY SMITH,                                   2:18-CV-11452-TGB

                  Plaintiff,

                                          ORDER ADOPTING REPORT
      vs.                                  AND RECOMMENDATION

NANCY A BERRYHILL,

                  Defendant.



     This matter is before the Court on Magistrate Judge Stephanie

Dawkins Davis’ June 30, 2019 Report and Recommendation (ECF No.

15), recommending granting Defendant’s Motion for Summary Judgment

(ECF No. 14) and denying Plaintiff’s Cross-Motion (ECF No. 11).

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id. Where, as here, neither party objects to
the report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of June

30, 2019 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge Davis’

Report and Recommendation of June 30, 2019 is ACCEPTED and

ADOPTED. It is FURTHER ORDERED that Defendant’s Motion for

Summary Judgment (ECF No. 14) is GRANTED, Plaintiff’s Cross-

Motion for Summary Judgment (ECF No. 11) is DENIED, the

Commissioner’s findings of fact are AFFIRMED, and this case is

DISMISSED.



     SO ORDERED.



     DATED: July 18, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
